Citation Nr: 1115425	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for legal entitlement to VA death benefits as a child of the Veteran.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to July 1942, and from April 1945 to June 1946.  He was a prisoner of war of the Japanese government from April 9 to April 10, 1942.  He died in November 1999, and the appellant is his adult son.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for legal entitlement to VA death benefits as a child of the Veteran, in July 2002.  The appellant was notified of the decision in July 2002 and he did not appeal. 

2.  The evidence received since the last final July 2002 rating decision is either cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to basic eligibility to VA death benefits as a child of the Veteran.

3.  The Veteran died in November 1999.

4.  The appellant is well over 18 years of age, did not become permanently incapable of self-support prior to attaining 18 years of age, and is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.

5.  The appellant's claim for accrued benefits was not filed within one year of the Veteran's death; the appellant is not a "child" as defined by VA regulation; there is no indication the appellant paid burial benefits for the Veteran or his widow, and, there are no due but unpaid benefits to which the appellant is entitled.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the appellant's claim for legal entitlement to VA death benefits as a child of the Veteran is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The appellant lacks legal entitlement to accrued benefits as a matter of law.  38 U.S.C.A. §§ 101, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.356, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

This case is one in which the law is dispositive of the issues on appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating these claims.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).


Analysis

The Veteran had active service from December 1941 to July 1942, and from April 1945 to June 1946.  He died in November 1999.

The appellant essentially contends that he is entitled to VA death benefits as the surviving child of the Veteran.

When a Veteran dies from a service-connected or compensable disability, dependency and indemnity compensation (DIC) shall be paid to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5.

The term "child" for purposes of title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis must be on the individual's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  It is the condition at that specific point in time which determines whether entitlement to the status of "child" should be granted.  In other words, for purposes of initially establishing helpless child status, the "child's" condition subsequent to his or her 18th birthday is not for consideration.  Id.



New and Material Evidence

The RO originally denied the appellant's claim for legal entitlement to VA death benefits as a child of the Veteran in a July 2002 decision, on the basis that he was not a "child" pursuant to VA regulation.  The Veteran was notified of this decision and he did not appeal.  Thus, the July 2002 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2010).

The Veteran filed an application to reopen his claim for legal entitlement to VA death benefits as a child of the Veteran in July 2008.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

Evidence of record at the time of the July 2002 decision included the Veteran's death certificate, showing that he died in November 1999 of chronic progressive disease secondary to acute myelogenous leukemia, and the appellant's birth certificate, showing that he was born in 1947.  Also of record was a January 1999 claim by the Veteran, indicating that the appellant was born in January 1947 and was seriously disabled.  The Veteran stated that his first wife (the appellant's mother) died in February 1978, that he remarried in August 1985, and that he lived with his second wife.  His marriage certificate from his second marriage is on file.  The file also contains a March 1993 letter from the National Center for Mental Health showing that the appellant was hospitalized for schizophrenia from August to October 1972 and from November 1976 to January 1977.  The file reflects that the Veteran's only service-connected disability in his lifetime was a scar of the lumbar region, rated 0 percent disabling.  

Evidence on file at the time of the July 2002 decision also includes a September 1975 document showing that the Veteran was employed as a civilian on a U.S. Naval Base.  At the time of the prior July 2002 decision, the evidence showed that the appellant was decades older than 18 years old (he attained the age of 18 years in 1965), and there was no evidence showing that he was permanently incapable of self-support before the age of 18.

Since the July 2002 decision, the appellant has submitted additional evidence, primarily his own written assertions that he is entitled to VA death benefits as the surviving child of the Veteran.  These statements are not new, as they are duplicative of statements of record at the time of the prior final denial.

Additional evidence submitted since the July 2002 decision also includes several clearly fraudulent handwritten documents (some in the form of checks, or vouchers, or in letters purportedly from the U.S. government) purporting to show that the appellant is entitled to the benefits he seeks.  These documents, though new, are patently incredible, and their credibility is not presumed.  These documents are not material.
 
The Board finds that the additional evidence does not tend to show that the appellant meets the criteria for legal recognition as a "child" under VA regulations, and thus he does not have status as a claimant for VA death benefits.

Given the above, the Board finds that the evidence added to the record since the July 2002 decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the appellant's claim.  The evidence does not raise a reasonable possibility of substantiating the claim. Therefore, the Board must find that new and material evidence has not been received to reopen the claim for legal entitlement to VA death benefits as a child of the Veteran.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Accrued Benefits

As noted above, the Veteran died in November 1999, and the appellant claims entitlement to accrued benefits.

As applicable to the present claim, with respect to accrued benefits, periodic monetary benefits to which a veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death (i.e., accrued benefits), and due and unpaid for a period not to exceed 2 years prior to the last date of entitlement, shall upon the death of the veteran be paid to the first listed survivor of the following:  surviving spouse, children, and dependent parents.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  [The Veterans Benefits Act of 2003 removed the 2 year limitation on accrued benefits for deaths on and after December 16, 2003.]

An accrued benefits claim is, under the law, derivative of, but separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.  In adjudicating the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death may be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Board notes that the appellant does not contend, and the evidence does not show that he was the person who bore the expense of the Veteran's last sickness and burial.  He is therefore not a proper claimant for accrued benefits on this basis.

The appellant filed his original claim for accrued benefits in June 2002, and that claim was denied in an unappealed July 2002 RO decision.

The appellant filed a new formal application (VA Form 21-534) for accrued benefits in July 2008.

An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c) (2010).  This claim was not timely filed.

Moreover, the Board finds that the evidentiary record does not show that the appellant is an unmarried person under the age of 18, or became permanently incapable of self-support before the age of 18, or is between the ages of 18 and 23 but was physically or mentally disabled prior to the age of 18.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Thus the appellant does not meet the criteria to be recognized as a "child" of the Veteran by VA.  VA death benefits are not available to the adult child of a Veteran who does not have status as a claimant.  The appellant is not considered a "child" for VA purposes.  The appellant was born in January 1947, and was 61 years of age at the time he filed his current claim.  Thus, it is clear that the appellant does not meet eligibility requirements as a child under the governing statutes and regulations, even though the evidence indicates that he is the son of the Veteran.  Because the appellant does not qualify as a "child" of the Veteran for VA purposes, the other reasons to deny his claim (i.e., the claim was not filed within a year of the Veteran's death in November 1999 and the Veteran was not due any accrued monetary benefits at the time of his death), while certainly valid on their own, are rendered moot.  38 C.F.R. § 3.1000.

While the Board has considered the appellant's contentions, the Board finds that his claim of entitlement to VA death benefits is without merit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.




	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been received to reopen the claim for legal entitlement to VA death benefits as a child of the Veteran, the appeal is denied.

Accrued benefits are denied as a matter of law.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


